Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered March 14, 1996, convicting him of murder in the second degree (two counts), attempted robbery in the first degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*537The defendant’s contention that the accomplices’ testimony was insufficiently corroborated is unpreserved for appellate review, and we decline to reach this contention in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]; People v Marshall, 228 AD2d 702; People v Hunt, 227 AD2d 570).
The trial court did not improvidently exercise its discretion in admitting into evidence two photographs of the victim’s body (see, People v Stevens, 76 NY2d 833; People v DeBerry, 234 AD2d 470; People v Ponce, 213 AD2d 725; People v Dellemand, 205 AD2d 551).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review. Pizzuto, J. P., Altman, McGinity and Luciano, JJ., concur.